Electronically Filed
                                                      Supreme Court
                                                      SCPR-XX-XXXXXXX
                                                      06-MAY-2019
                                                      02:16 PM



                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                       MICHAEL O. YAMAMOTO,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 19-0062)

         ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the

Office of Disciplinary Counsel, with the approval of the

Disciplinary Board of the Hawai#i Supreme Court, for an order

granting the request of attorney Michael O. Yamamoto to resign

from the practice of law in lieu of discipline, and the affidavit

attached in support thereof, we find Respondent Yamamoto’s

affidavit meets the requirements of Rule 2.14(a) of the Rules of

the Supreme Court of the State of Hawai#i (RSCH), and find

Respondent Yamamoto avers and admits to misconduct that we

conclude represents serious violations of Rules 1.15(a) and
8.4(c) (2014).    We conclude this misconduct justifies granting

the petition.    Therefore,

          IT IS HEREBY ORDERED that the petition to resign in

lieu of discipline is granted.    The resignation shall become

effective 30 days after the date of this order, pursuant to RSCH

Rules 2.14(d) and 2.16(c).

          IT IS FURTHER ORDERED that the Clerk of this court

shall remove Michael O. Yamamoto’s name from the role of

attorneys licensed to practice law in this jurisdiction and,

within thirty days after entry of this order, Respondent Yamamoto

shall submit to the Clerk the original certificate evidencing his

license to practice law in this jurisdiction or an affidavit

establishing good cause for his failure to do so.

          IT IS FURTHER ORDERED that Respondent Yamamoto shall

comply with the requirements of RSCH Rule 2.16 governing

disbarred attorneys, the Disciplinary Board of the Supreme Court

of the State of Hawai#i shall provide notice of the disbarment as

required by RSCH Rule 2.16(e), and the Clerk shall provide notice

to all state judges, pursuant to RSCH Rule 2.16(f).

          IT IS FURTHER ORDERED that Respondent Yamamoto shall

pay the costs of ODC’s investigation and any preliminary

disciplinary proceedings upon the timely submission by ODC of a

verified bill of costs, as authorized by RSCH Rule 2.3(c).




                                  2
          IT IS FINALLY ORDERED that this court reserves

jurisdiction to determine, based upon subsequent submission of

documentary evidence from the parties, the final amount due in

restitution, which shall be paid in full as a precondition for

any future petition for reinstatement from Respondent Yamamoto.

          DATED:   Honolulu, Hawai#i, May 6, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 3